PER OURIAM.
— In their motion for a rehearing appellant’s counsel express surprise that the appeal was dismissed on account of the condition of the record, and suggest that the date of the filing of the bill of exceptions, as given in the abstract, is a misprint. That is only one of several fatal defects in the abstract. It does not show by any entry in the record proper, that a motion for new trial was filed, and this omission would prevent consideration of the appeal on the merits. [Storage Co. v. Glasner, 150 Mo. 426.] Respondent’s loss occurred in August, 1902, and this appeal was taken in August, 1903. For one reason or another the appeal has been pending in this court, and the Supreme Court ever since. The attention of appellant’s counsel was directly called to the defects in the abstract of record by the brief of respondent, filed May 4, 1905; yet no effort to correct the record was made until an adverse decision had been given. It would be unjust to the respondent to set aside the judgment now, in order for appellant to cure defects which it had months of time to cure prior to the submission of the case. The motion for rehearing is overruled.